Exhibit 10.4

Ingredion Incorporated

Stock Incentive Plan

2017 Restricted Stock Units Award Agreement

Ingredion Incorporated (the “Company”) has granted you an award of Restricted
Stock Units (the “Award”) under the Ingredion Incorporated Stock Incentive Plan
(the “Plan”). The Award represents the right to receive shares of Company Common
Stock in the future. The grant date of the Award and the number of Restricted
Stock Units covered by this Award are set forth in the document you have
received entitled “Notice of Grant of Restricted Stock Units”. The Notice of
Grant of Restricted Stock Units and this Restricted Stock Units Award Agreement
collectively constitute the Agreement relating to the Award. This Award
Agreement and the Plan together govern your rights under the Award and the Plan
and set forth all of the conditions and limitations affecting such rights.

Capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan or in this Award Agreement. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, except as
otherwise expressly provided in the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Award Agreement.

Overview of Your Grant

 

1. General. Except as provided below, you shall not be entitled to any
privileges of ownership with respect to the shares of Common Stock subject to
the Award unless and until, and only to the extent, the Restricted Stock Units
subject to the Award are settled and you become a stockholder of record with
respect to such shares as provided herein. The Company agrees to reserve and
keep available, either in treasury or out of its authorized but unissued shares
of Common Stock, the full number of shares subject to the Award.

 

2. Grant Date. February 7, 2017.

 

3. Vesting Period. The Restricted Stock Units awarded and/or credited under this
Award Agreement will become fully vested on February 7, 2020 (the “Vesting
Date”). During the period beginning on the Grant Date and ending on the Vesting
Date (the “Vesting Period”) the Restricted Stock Units awarded and/or credited
under this Award Agreement may not be sold, transferred, assigned, pledged,
hypothecated or otherwise encumbered or disposed of, except as provided in the
Plan or this Award Agreement. If all of the terms and conditions of this Award
Agreement and the Plan are met on the Vesting Date, subject to Section 11 of
this Award Agreement, then you will be issued certificates for the number of
shares of Common Stock subject to the Restricted Stock Units then held by you
which were issued and/or credited to you under this Award Agreement. The
issuance shall occur upon the Vesting Date or as soon as administratively
practicable thereafter (but in no event later than thirty (30) days following
the Vesting Date). Notwithstanding the effect that Section 5.8(a)(1) of the Plan
would otherwise have, unless otherwise determined by the Committee, in the event
of a Change in Control pursuant to Section 5.8(b)(3) or (4) of the Plan in
connection with which the holders of Common Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act (and, for the avoidance
of doubt, not in the event of a Change in Control to which Section 5.8(a)(2) of
the Plan applies), the Restriction Period applicable to the Restricted Stock
Units shall lapse as a result of such Change in Control only in the event you
also terminate employment with the Company or any of its Subsidiaries or
affiliates for Good Reason, or if your employment is terminated by the Company
or any of its Subsidiaries or affiliates without Cause, within two years
following such Change in Control (the “Protection Period”). In the event of such
Change in Control pursuant to Section 5.8(b)(3) or (4) of the Plan in connection
with which the holders of Common Stock receive shares of common stock that are
registered under Section 12 of the Exchange Act, there shall be substituted for
each share of Common Stock relating to the Restricted Stock Units the number,
type and class of shares into which each outstanding share of Common Stock shall
be converted pursuant to such Change in Control.



--------------------------------------------------------------------------------

For purposes of the foregoing, “Good Reason” shall mean:

(i) There has occurred a material reduction by the Company, a Subsidiary or
affiliate in your base salary in effect immediately before the beginning of the
Protection Period or as increased from time to time thereafter;

(ii) The Company, a Subsidiary or affiliate, without your written consent, has
required you to be relocated anywhere in excess of thirty-five (35) miles from
your office location immediately before the beginning of the Protection Period,
except for required travel on the business of the Company, a Subsidiary or
affiliate to an extent substantially consistent with your business travel
obligations immediately before the beginning of the Protection Period; or

(iii) The Company or a Subsidiary has reduced in any manner which you reasonably
consider important your title, job authorities or responsibilities immediately
before the beginning of the Protection Period.

You may exercise your right to terminate your employment for Good Reason by
giving the Company a written notice of termination specifying in reasonable
detail the circumstances constituting such Good Reason. However, the Company
shall have thirty (30) days to “cure” such that the circumstances constituting
such Good Reason are eliminated. Your employment shall terminate at the end of
such thirty (30)-day period only if the Company has failed to cure such
circumstances constituting the Good Reason.

Your termination of employment within a Protection Period shall be for Good
Reason if one of the occurrences specified in this Section 3 shall have occurred
(and subject to the cure provision of the immediately preceding paragraph),
notwithstanding that you may have other reasons for terminating employment,
including employment by another employer which you desire to accept.

 

4. Termination of Employment: In the event that you terminate employment with
the Company, its affiliates, and/or its Subsidiaries for any reason, or in the
event that the Company, its affiliates, and/or its Subsidiaries terminates your
employment with or without Cause, all of the unvested Restricted Stock Units you
hold at the time your employment terminates shall be forfeited to the Company,
subject to Section 3.3 of the Plan; provided, however, that in the event your
employment with the Company is terminated due to (a) death, (b) disability or
(c) retirement on or after (A) age 65, (B) age 62 with a minimum of 5 years
employment with or service to the Company or its Subsidiaries or affiliates or
(C) age 55 with a minimum of 10 years employment with or service to the Company
or its Subsidiaries or affiliates (in the case of each termination described in
(A), (B) or (C), a “Retirement”), a prorated portion of the Restricted Stock
Units awarded and/or credited under this Award Agreement shall vest. Such
proration shall be calculated by multiplying the number of Restricted Stock
Units awarded and/or credited under this Award Agreement by a fraction, the
numerator of which is the number of full months that have elapsed between the
Grant Date and your termination date and the denominator of which is 36.
Notwithstanding the foregoing, in the event of your Retirement on or after
February 7, 2018, the Restricted Stock Units shall continue to vest in
accordance with Section 3 above.

 

5. Voting Rights and Dividends. You do not have the right to vote any shares of
Common Stock or to receive dividends on them prior to the date such shares are
to be issued to you pursuant to the terms of this Award Agreement. As of each
date on which dividends are paid on the shares of Common Stock, the Company
shall credit to the Award additional Restricted Stock Units, the number of which
shall be determined by multiplying the amount of such dividend per share of
Common Stock by the number of shares of Common Stock then subject to the Award,
and dividing the product thereof by the Fair Market Value of a share of Common
Stock on the applicable dividend payment date.



--------------------------------------------------------------------------------

6. Income Tax and Social Insurance Contribution Withholding: Prior to the
issuance or delivery of any shares of Common Stock, the Company or the
Subsidiary or affiliate that employs you (the “Employer”) (if applicable) shall
have the right to require you to pay any U.S. Federal, state, local or other
taxes (including non-U.S. taxes, social insurance, payroll tax, payment on
account or other tax-related withholding) (“Tax-Related Items”) which may be
required to be withheld or paid in connection with the Restricted Stock Units.
Such obligation shall be satisfied either:

(a) by the Company by withholding whole shares of Common Stock which would
otherwise be delivered to you, having an aggregate Fair Market Value determined
as of the date the obligation to withhold or pay taxes arises in connection with
the Restricted Stock Units (the “Tax Date”), or by the Company or Employer
withholding an amount of cash which would otherwise be payable to you, in the
amount necessary to satisfy any such obligation; or

(b) by you by any of the following means: (A) a cash payment to the Company or
the Employer in the amount necessary to satisfy any such obligation,
(B) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of shares of Common Stock having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the amount necessary to
satisfy any such obligation, (C) authorizing the Company to withhold whole
shares of Common Stock which would otherwise be delivered having an aggregate
Fair Market Value, determined as of the Tax Date, or withhold an amount of cash
which would otherwise be payable to you, equal to the amount necessary to
satisfy any such obligation, or (D) any combination of (A), (B) and (C).

Any fraction of a share of Common Stock which would be required to satisfy such
an obligation shall be disregarded and you shall pay the remaining amount in
cash.

Regardless of any action the Company or the Employer (if applicable) takes with
respect to any or all Tax-Related Items, you acknowledge and agree that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Units or the shares of Common Stock issued
upon vesting of the Units, and (ii) do not commit to structure the terms of the
Award (or any aspect of the Units) to reduce or eliminate your liability for
Tax-Related Items.

 

7. Change of Capitalization: If, prior to the time the restrictions imposed by
Section 3 of this Award Agreement on the Restricted Stock Units awarded
hereunder lapse, the Company shall be reorganized or consolidated or merged with
another corporation, the appropriate amount of any stock, securities or other
property exchangeable for shares of Common Stock pursuant to such
reorganization, consolidation or merger shall be appropriately substituted for
the shares of Common Stock then subject to the Restricted Stock Units issued
and/or credited hereunder.

 

8. Continuation of Employment: This Award Agreement shall not confer upon you
any right to continuation of employment by the Company, its affiliates, and/or
its Subsidiaries, nor shall this Award Agreement interfere in any way with the
Company’s, its affiliates’, and/or its Subsidiaries’ right to terminate your
employment at any time, except to the extent expressly provided otherwise in a
written agreement between you and the Company, an affiliate or Subsidiary or
prohibited by law.

 

9.

No Right to Future Grants; No Right of Employment; Extraordinary Item: In
accepting the grant, you acknowledge that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this Award Agreement; (b) the grant of the Restricted Stock Units is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted
repeatedly in the past; (c) all decisions with respect to future grants, if any,
will be at the sole discretion of the Company; (d) your participation in the
Plan is voluntary; (e) the Restricted Stock Units and any Common Stock subject
to the Restricted Stock Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or



--------------------------------------------------------------------------------

  similar payments; (f) the grant of Restricted Stock Units is provided for
future services to the Company and its Affiliates and is not under any
circumstances to be considered compensation for past services; (g) in the event
that you are an employee of an affiliate or Subsidiary of the Company, the grant
will not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the grant will not be interpreted to form an
employment contract with the affiliate or Subsidiary that is your employer;
(h) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty; (i) no claim or entitlement to compensation
or damages arises from forfeiture or termination of the Restricted Stock Units
or diminution in value of the Restricted Stock Units or the shares of Common
Stock and you irrevocably release the Company, its affiliates and/or its
Subsidiaries from any such claim that may arise; (j) in the event of involuntary
termination of your employment, your right to receive Restricted Stock Units and
vest in Restricted Stock Units and/or Common Stock under the Plan, if any, will
terminate in accordance with the terms of the Plan and will not be extended by
any notice period mandated under local law; furthermore, your right to vest in
the Restricted Stock Units after such termination of employment, if any, will be
measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law; and (k) if you are
resident or employed outside the United States, neither the Company nor any of
its Subsidiaries or affiliates shall be liable for any change in the value of
the Restricted Stock Units, the amount realized upon settlement of the
Restricted Stock Units or the amount realized upon a subsequent sale of any
shares of Common Stock, resulting from any fluctuation of the United States
Dollar/local currency exchange rate.

 

10. Requirements of Law: The granting of Restricted Stock Units under the Plan,
and the issuance or delivery of any certificate or certificates for shares of
Common Stock upon the vesting of Restricted Stock Units shall be subject to, and
conditioned upon, satisfaction of all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

11. Alternative Form of Settlement in Non-U.S. Jurisdictions: Notwithstanding
anything in the Agreement to the contrary, if you are resident or employed
outside of the United States, the Company may, in its sole discretion, settle
the Restricted Stock Units in the form of a cash payment to the extent
settlement in shares of Common Stock: (i) is prohibited under local law;
(ii) would require you, the Company and/or its Subsidiaries or affiliates to
obtain the approval of any governmental and/or regulatory body in your country
of residence (or country of employment, if different); (iii) would result in
adverse tax consequences for you or the Company; or (iv) is administratively
burdensome. Alternatively, the Company may, in its sole discretion, settle the
Restricted Stock Units in the form of shares of Common Stock but require you to
sell such shares immediately or within a specified period following your
termination of employment (in which case, this Award Agreement shall give the
Company the authority to issue sales instructions on your behalf).

 

12. Compliance with Local Law: If you are resident or employed outside of the
United States, as a condition to the grant of Restricted Stock Units, you agree
to repatriate all payments attributable to the shares of Common Stock and/or
cash acquired under the Plan in accordance with local foreign exchange rules and
regulations in your country of residence (and country of employment, if
different). In addition, you agree to take any and all actions, and consent to
any and all actions taken by the Company and the Company’s Subsidiaries and
affiliates, as may be required to allow the Company and the Company’s
Subsidiaries and affiliates to comply with local laws, rules and regulations in
your country of residence (and country of employment, if different). Finally,
you agree to take any and all actions as may be required to comply with your
personal legal and tax obligations under local laws, rules and regulations in
your country of residence (and country of employment, if different).

 

13. Employee Data Privacy. You hereby explicitly and unambiguously consent to
the collection, use, processing and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its affiliates and its Subsidiaries for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Company (and/or the Employer, if applicable) holds
certain personal information about you, including, but not limited to, your
name, home address and telephone number,



--------------------------------------------------------------------------------

date of birth, email address, family size, marital status, sex, beneficiary
information, emergency contacts, passport/visa information, age, language
skills, driver’s license information, nationality, C.V. (or resume), wage
history, employment references, social insurance number, resident registration
number or other identification number, salary, job title, employment or
severance contract, current wage and benefit information, personal bank account
number, tax related information, plan or benefit enrollment forms and elections,
option or benefit statements, any shares of stock or directorships in the
company, details of all options or any other entitlements to shares of stock
awarded, canceled, purchased, vested, unvested or outstanding for purpose of
managing and administering the Plan (“Data”).

You understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan including, but not
limited to, the affiliates of the Company and/or Morgan Stanley Smith Barney
LLC, or any successor. These third party recipients may be located in your
country or elsewhere, and the recipient’s country may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting Corporate Human Resources.

You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom you may elect to deposit any shares of Common Stock acquired.
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.

You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Corporate Human Resources.

You understand, however, that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact Corporate Human Resources.

 

14. Compliance with Section 409A of the Code. It is intended that this Award
Agreement and the Plan be exempt from the provisions of section 409A of the Code
to the maximum extent permissible under law. To the extent section 409A of the
Code applies to this Award Agreement and the Plan, it is intended that this
Award Agreement and the Plan comply with the provisions of section 409A of the
Code. This Award Agreement and the Plan shall be administered and interpreted in
a manner consistent with this intent. In the event that this Award Agreement or
the Plan does not comply with section 409A of the Code (to the extent applicable
thereto), the Company shall have the authority to amend the terms of this Award
Agreement or the Plan (which amendment may be retroactive to the extent
permitted by section 409A of the Code and may be made by the Company without
your consent) to avoid excise taxes and other penalties under section 409A of
the Code, to the extent possible. Notwithstanding the foregoing, no particular
tax result for you with respect to any income recognized by you in connection
with this Award Agreement is guaranteed, and you solely shall be responsible for
any taxes, penalties, interest or other losses or expenses incurred by you under
section 409A of the Code in connection with this Award Agreement. To the extent
any amounts under this Award Agreement are payable by reference to your
“termination of employment,” such term shall be deemed to refer to your
“separation from service,” within the meaning of section 409A of the
Code. Notwithstanding any other provision in this Plan, if you are a “specified
employee,” as defined in section 409A of the Code, as of the date of your
separation from service, then to the extent any amount payable under this Award
Agreement (i) constitutes the payment of nonqualified deferred compensation,
within the meaning of section 409A of the Code, (ii) is payable upon your
separation from service and (iii) under the terms of this Award Agreement would
be payable prior to the six-month anniversary of your separation from service,
such payment shall be delayed until the earlier to occur of (a) the six-month
anniversary of your separation from service or (b) the date of your death.



--------------------------------------------------------------------------------

15. Administration: This Award Agreement and your rights hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Board or the
Committee may adopt for administration of the Plan.

 

16. Not a Public Offering in Non-U.S. Jurisdictions: If you are resident or
employed outside of the United States, neither the grant of the Restricted Stock
Units under the Plan nor the issuance of the underlying shares of Common Stock
upon vesting of the Restricted Stock Units is intended to be a public offering
of securities in your country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings to the local securities authorities in jurisdictions outside of
the United States unless otherwise required under local law.

 

17. Insider Trading/Market Abuse Laws. Your country of residence may have
insider trading and/or market abuse laws that may affect your ability to acquire
or sell shares of Common Stock under the Plan during such times you are
considered to have “inside information” (as defined in the laws in your
country). These laws may be the same or different from any Company insider
trading policy. You acknowledge that it is your responsibility to be informed of
and compliant with such regulations, and you are advised to speak to your
personal advisor on this matter.

 

18. Governing Law: All questions concerning the construction, validity and
interpretation of this Award Agreement and the Plan shall be governed and
construed according to the laws of the State of Delaware, without regard to the
application of the conflicts of laws provisions thereof. Any disputes regarding
this Award or the Plan shall be brought only in the state or federal courts of
the State of Delaware.

 

19. Severability: The invalidity or unenforceability of any provision of the
Plan or this Award Agreement will not affect the validity or enforceability of
any other provision of the Plan or this Award Agreement, and each provision of
the Plan and this Award Agreement will be severable and enforceable to the
extent permitted by law.

 

20. Addendum to Award Agreement: Notwithstanding any provisions of this Award
Agreement to the contrary, the Restricted Stock Units shall be subject to such
special terms and conditions for your country of residence (and country of
employment, if different), as the Company may determine in its sole discretion
and which shall be set forth in an addendum to these terms and conditions (the
“Addendum”). If you transfer your residence and/or employment to another
country, any special terms and conditions for such country will apply to the
Restricted Stock Units to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Award and the Plan (or the
Company may establish additional terms and conditions as may be necessary or
advisable to accommodate your transfer). In all circumstances, the Addendum
shall constitute part of these terms and conditions.

 

21. Electronic Delivery: The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Units or other awards
granted to you under the Plan by electronic means. You hereby consent to receive
such documents be electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party-designated by the Company.

 

22. English Language: If you are resident and/or employed outside of the United
States, you acknowledge and agree that it is your express intent that the Award
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Restricted Stock Units, be
drawn up in English. If you have received the Award Agreement, the Plan or any
other documents related to the Restricted Stock Units translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.

 

23.

Additional Requirements: The Company reserves the right to impose other
requirements on the Restricted Stock Units, any shares of Common Stock acquired
pursuant to the Restricted Stock Units, and your participation in the Plan, to
the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and regulations,



--------------------------------------------------------------------------------

  or to facilitate the administration of the Award and the Plan. Such
requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.

 

24. Clawback Policy. This Award Agreement and the Restricted Stock Units are
subject to the Company’s Policy on Recoupment of Incentive Compensation and any
similar policy or policies that have been or may be adopted by the Company.

Ingredion Incorporated

 

By:     Diane J. Frisch Title:   Senior Vice President, Human Resources

*        *        *         *        *



--------------------------------------------------------------------------------

Ingredion Incorporated

Addendum to the Restricted Stock Units Award Agreement

In addition to the terms of the Plan and the Award Agreement, the Restricted
Stock Units are subject to the following additional terms and conditions. All
defined terms contained in this Addendum shall have the same meaning as set
forth in the Plan and the Award Agreement. Pursuant to Section 20 of the Award
Agreement, if you transfer your residence and/or employment to another country
reflected in an Addendum, the additional terms and conditions for such country
(if any) will apply to you to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Award and the Plan (or the
Company may establish additional terms and conditions as may be necessary or
advisable to accommodate your transfer).

AUSTRALIA

Shareholder Approval Requirement. Notwithstanding provision in the Award
Agreement to the contrary, you will not be entitled to, and shall not claim, any
benefit under the Plan (including, without limitation, a legal right as set
forth in Section 4 of the Agreement) if the provision of such benefit would give
rise to a breach of Part 2D.2 of the Corporations Act 2001 (Cth), any other
provision of that Act, or any other applicable statute, rule or regulation which
limits or restricts the giving of such benefits. Further, the Company’s
affiliate in Australia is under no obligation to seek or obtain the approval of
its shareholders for the purpose of overcoming any such limitation or
restriction.

BRAZIL

1. Labor Law Acknowledgment. You agree that (i) the benefits provided under the
Award Agreement and the Plan are the result of commercial transactions unrelated
to your employment; (ii) the Award Agreement and the Plan are not a part of the
terms and conditions of your employment; and (iii) the income from the vesting
of the Restricted Stock Units, if any, is not part of your remuneration from
employment.

2. Compliance with Law. By accepting the Restricted Stock Units, you agree to
comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the Restricted Stock Units, the receipt of
dividends and/or the sale of Shares acquired under the Plan.

CANADA

1. Settlement in Shares. Notwithstanding anything to the contrary in the Award
Agreement, Addendum or the Plan, your Award shall be settled only in shares of
Common Stock (and may not be settled in cash).

2. Use of English Language. You acknowledge and agree that it is your express
wish that this Award Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Vous reconnaissez et
consentez que c’est votre souhait exprès qui cet accord, de meme que tous
documents, toutes notifications et tous procédés légaux est entré dans, donné ou
instituté conformément ci-annexé ou relatant directement ou indirectement
ci-annexé, est formulé dans l’anglais.

CHILE

Private Placement. The following provision shall replace Section 16 of the Award
Agreement:

The grant of the Restricted Stock Units hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement.

 

a) The starting date of the offer will be the Grant Date (as defined in the
“Award Agreement”), and this offer conforms to General Ruling no. 336 of the
Chilean Superintendence of Securities and Insurance;

 

b) The offer deals with securities not registered in the registry of securities
or in the registry of foreign securities of the Chilean Superintendence of
Securities and Insurance, and therefore such securities are not subject to its
oversight;



--------------------------------------------------------------------------------

c) The issuer is not obligated to provide public information in Chile regarding
the foreign securities, as such securities are not registered with the Chilean
Superintendence of Securities and Insurance; and

 

d) The foreign securities shall not be subject to public offering as long as
they are not registered with the corresponding registry of securities in Chile.

 

a) La fecha de inicio de la oferta será el de la fecha de otorgamiento (o “grant
date”, según este término se define en el documento denominado “Award
Agreement”) y esta oferta se acoge a la norma de Carácter General n° 336 de la
Superintendencia de Valores y Seguros Chilena;

 

b) La oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la Superintendencia de Valores y
Seguros Chilena, por lo que tales valores no están sujetos a la fiscalización de
ésta;

 

c) Por tratar de valores no inscritos no existe la obligación por parte del
emisor de entregar en Chile información pública respecto de esos valores; y

 

d) Esos valores no podrán ser objeto de oferta pública mientras no sean
inscritos en el registro de valores correspondiente.

CHINA

The following provisions govern your participation in the Plan if you are a
national of the People’s Republic of China (“China”) resident in mainland China,
as determined by the Company in its sole discretion:

1. Exchange Control Approval. The vesting of the Restricted Stock Units is
conditioned upon the Company securing all necessary approvals from the China
State Administration of Foreign Exchange (“SAFE”) to permit operation of the
Plan.

2. Exchange Control Restrictions. You understand and agree that, pursuant to
local exchange control requirements, you will be required immediately to
repatriate to China the proceeds from the sale of any Shares acquired under the
Plan. You further understand that such repatriation of proceeds may need to be
effected through a special bank account established by the Company or its
Subsidiary, and you hereby consent and agree that proceeds from the sale of
Shares acquired under the Plan may be transferred to such account by the Company
on your behalf prior to being delivered to you and that no interest shall be
paid with respect to funds held in such account. The proceeds may be paid to you
in U.S. dollars or local currency at the Company’s discretion. If the proceeds
are paid to you in U.S. dollars, you understand that a U.S. dollar bank account
in China must be established and maintained so that the proceeds may be
deposited into such account. If the proceeds are paid to you in local currency,
you acknowledge that the Company is under no obligation to secure any particular
exchange conversion rate and that the Company may face delays in converting the
proceeds to local currency due to exchange control restrictions. You agree to
bear any currency fluctuation risk between the time the Shares are sold and the
net proceeds are converted into local currency and distributed to you. You
further agree to comply with any other requirements that may be imposed by the
Company and its Subsidiaries in the future in order to facilitate compliance
with exchange control requirements in China.

3. Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses you may incur or suffer resulting from the
enforcement of the terms of this Addendum or otherwise from the Company’s
operation and enforcement of the Plan, the Award Agreement and the Restricted
Stock Unit in accordance with Chinese law including, without limitation, any
applicable SAFE rules, regulations and requirements.

The above requirements will not apply to non-Chinese nationals, unless otherwise
required by the Company or by SAFE.



--------------------------------------------------------------------------------

MEXICO

1. Commercial Relationship. You expressly recognize that your participation in
the Plan and the Company’s grant of the Restricted Stock Units does not
constitute an employment relationship between you and the Company. You have been
granted the Restricted Stock Units as a consequence of the commercial
relationship between the Company and the Company’s affiliate in Mexico that
employs you, and the Company’s local affiliate in Mexico is your sole employer.
Based on the foregoing, (a) you expressly recognize the Plan and the benefits
you may derive from your participation in the Plan does not establish any rights
between you and the Company’s affiliate in Mexico that employs you, (b) the Plan
and the benefits you may derive from your participation in the Plan are not part
of the employment conditions and/or benefits provided by the Company’s affiliate
in Mexico that employs you, and (c) any modifications or amendments of the Plan
by the Company, or a termination of the Plan by the Company, shall not
constitute a change or impairment of the terms and conditions of your employment
with the Company’s affiliate in Mexico that employs you.

2. Extraordinary Item of Compensation. You expressly recognize and acknowledge
that your participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as your free and voluntary decision
to participate in the Plan in accordance with the terms and conditions of the
Plan, the Award Agreement and this Addendum. As such, you acknowledge and agree
that the Company may, in its sole discretion, amend and/or discontinue your
participation in the Plan at any time and without any liability. The value of
this Award is an extraordinary item of compensation outside the scope of your
employment contract, if any. This Award is not part of your regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.

SINGAPORE

Securities Law Information. The grant this Award under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”). The Plan has not
been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore. Accordingly, statutory
liability under the SFA in relation to the content of prospectuses would not
apply. You should note that, as a result, the Award is subject to section 257 of
the SFA and you will not be able to make: (a) any subsequent sale of the shares
of Common Stock underlying the Award in Singapore; or (b) any offer of such
subsequent sale of the shares of Common Stock subject to the Award in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the SFA.

SOUTH AFRICA

1. Withholding Taxes. The following provision supplements Section 6 of the Award
Agreement:

By accepting the Restricted Stock Units, you agree to notify the Employer of the
amount of any gain realized upon vesting of the Restricted Stock Units. If you
fail to advise the Employer of the gain realized upon vesting of the Restricted
Stock Units, you may be liable for a fine. You will be responsible for paying
any difference between the actual tax liability and the amount withheld.

2. Exchange Control Obligations. You are solely responsible for complying with
applicable exchange control regulations and rulings (the “Exchange Control
Regulations”) in South Africa. As the Exchange Control Regulations change
frequently and without notice, you should consult your legal advisor prior to
the acquisition or sale of Shares under the Plan to ensure compliance with
current Exchange Control Regulations. Neither the Company nor any of its
Subsidiaries or affiliates will be liable for any fines or penalties resulting
from your failure to comply with applicable laws.

3. Securities Law Information and Acceptance of the Restricted Stock
Units. Neither the Restricted Stock Units nor the underlying Shares shall be
publicly offered or listed on any stock exchange in South Africa. The offer is
intended to be private pursuant to Section 96 of the Companies Act and is not
subject to the supervision of any South African governmental authority.



--------------------------------------------------------------------------------

The Restricted Stock Units offer must be finalized on or before the 60th day
following the Grant Date. If you do not want to accept the Restricted Stock
Units, you must decline the Restricted Stock Units no later than the 60th day
following the Grant Date. If you do not decline the Restricted Stock Units on or
before the 60th day following the Grant Date, you will be deemed to accept the
Restricted Stock Units.

SOUTH KOREA

Employee Data Privacy. By accepting this Award Agreement:

 

  1. I agree to the collection, use, processing and transfer of Data as
described in Section 13 of the Award Agreement; and

 

  2. I agree to the processing of my unique identifying information (resident
registration number) as described in Section 13 of the Award Agreement.

UNITED KINGDOM

1. Tax-Related Items. Without limitation to Section 6 of the Award Agreement,
you hereby agree that you are liable for all Tax-Related Items and hereby
covenant to pay all such Tax-Related Items, as and when requested by the Company
or (if different) your Employer or by Her Majesty’s Revenue & Customs (“HMRC”)
(or any other tax authority or any other relevant authority). You also hereby
agree to indemnify and keep indemnified the Company and (if different) your
Employer against any Tax-Related Items that they are required to pay or withhold
on your behalf or have paid or will pay to HMRC (or any other tax authority or
any other relevant authority).

2. Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your ceasing to have rights under or to be entitled to the Award,
whether or not as a result of the termination of your employment with the
Company or its Subsidiaries or affiliates for any reason whatsoever (whether the
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Award. Upon the grant of the Restricted Stock Units,
you shall be deemed irrevocably to have waived any such entitlement.

*        *        *         *        *